Mellen C. J.
In the case of Seaver v. Dingley lately decided in the county of Kennebec, we have had occasion to examine the *174principal facts disclosed in the report before us ; and have pronounced our opinion upon the objections made to the decisions and instructions of the Judge in that cause, which are nearly the same as those reserved as the basis of the motion for a new trial of this. Upon the general questions, therefore, which have been argued, as to the admissibility of evidence, we refer to our opinion in Seaver v. Dingley, and the grounds on which we have placed it. In that case we overruled all objections and entered judgment on the verdict in favor of the plaintiff. In the case before us,the facts, in some respects, are much stronger for the plaintiff than they were in that. For in addition to the fact found by the jury, that Reed had formed a plan fraudulently to obtain as many goods as he could in Portland, by purchases of a number of persons; and that the several purchases which he made, including that of the horse, were parts of such plan ; it appears by the special infor-formation to the court, given by the foreman of the jury, that in-dependency of the false representations made to others, they found that the representations made by Reed to the plaintiff, at the time of purchasing the horse in question, were false and fraudulent, and made with the view of obtaining credit, and getting possession of the horse, and never paying for him. This evidence alone is enough to maintain the action, without proof of the false and fraudulent representations made to* others; and therefore, even if the proof which was admitted as to them had been improperly admitted, it is very questionable whether the verdict ought to be disturbed ; but we all think it was properly admitted, and that the instructions of the judge were correct, both as to the alleged'plan to defraud, and the alleged knowledge of it on the part of Dingley, and his connection with it. There must. be Judgment on the verdict.